                                                                                  FILED IN THE
                                                                              U.S. DISTRICT COURT
 1                                                                      EASTERN DISTRICT OF WASHINGTON


 2
                                                                         Feb 12, 2021
 3                                                                           SEAN F. MCAVOY, CLERK


 4                         UNITED STATES DISTRICT COURT
 5
                         EASTERN DISTRICT OF WASHINGTON
 6
 7                                                  No. 2:21-CR-00013-TOR-1
 8   UNITED STATES OF AMERICA,
                                                    ORDER FOLLOWING INITIAL
 9                       Plaintiff,                 APPEARANCE AND
10                                                  ARRAIGNMENT
                         v.
11
12   SHAILYN ROSE HOOVER,
13
                         Defendant.
14
15         At Defendant’s February 12, 2021, initial appearance and arraignment based
16   on an Indictment, Defendant appeared via video while in custody at the Spokane
17   County Jail. Assistant Federal Defender Molly Winston represented the Defendant
18   and appeared by video from another location. Assistant U.S. Attorney Timothy
19   Ohms represented the United States and appeared in Court. United States
20   Probation Officer Patrick Dennis was present telephonically. At the time of the
21   hearing, Defendant consented to proceeding by video.
22         Defendant was advised of, and acknowledged, her rights. On her plea of
23   not-guilty, Defendant is bound over to the United States District Court for trial.
24         Pursuant to F. R. Crim. P. 5(f) the Court reminds the parties of the
25   prosecution’s affirmative duty to disclose evidence favorable to the defendant, as
26   required by Brady v. Maryland, 373 U.S. 83 (1963) and its progeny. Accordingly,
27   the government is ordered to comply with this obligation. If the government does
28   not timely comply, a court may order the production of such evidence, grant a



     ORDER - 1
 1   continuance, impose evidentiary or other appropriate sanctions, order a new trial,
 2   or dismiss the charges.
 3         A detention hearing is set for February 16, 2021 at 1:30 p.m., by video
 4   before the undersigned. IT IS ORDERED pending the hearing, Defendant shall
 5   be detained in the custody of the United States Marshal and produced for the
 6   hearing or until further order of the court.
 7         The U.S. Probation Office shall prepare a Supplemental Pretrial Services
 8   Report prior to the detention hearing and shall notify defense counsel prior to
 9   interviewing Defendant.
10         IT IS SO ORDERED.
11         DATED February 12, 2021.
12
13                                 _____________________________________
                                             JOHN T. RODGERS
14                                  UNITED STATES MAGISTRATE JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     ORDER - 2
